PER CURIAM.
David Huff seeks review of Huff v. State, 566 So.2d 945 (Fla. 1st DCA 1990), in which the district court upheld his probationary split sentence.1 The district court certified the following as a question of great public importance:
DOES A DOUBLE JEOPARDY VIOLATION RESULT FROM THE IMPOSITION OF A PROBATIONARY SPLIT SENTENCE WHEN THE LEGISLATURE HAS NOT EXPLICITLY AUTHORIZED THAT DISPOSITION IN THE SENTENCING ALTERNATIVES OF SECTION ■ 921.187, FLORIDA STATUTES?
Id. at 945-46. In Glass v. State, 574 So.2d 1099, 1101 (Fla.1991), we rephrased the identical question as:
IS THERE STATUTORY AUTHORIZATION FOR A PROBATIONARY SPLIT SENTENCE?
We answered the rephrased question in the affirmative. In accordance with Glass v. State, we approve the decision of the First District Court of Appeal in this case.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.

. We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution.